Title: Thomas Jefferson to Nicolas G. Dufief, 3 April 1814
From: Jefferson, Thomas
To: Dufief, Nicholas Gouin


          Dear Sir Monticello Apr. 3. 14.
          I wrote to you on the 20th of March, since which I have seen in the Aurora of Mar. 23. an advertisement of Newton’s Principia for sale by mr Mclure and a reference to your bookstore. if the above work be either in English or French, I will thank you to send me a copy of it. Accept my friendly salutations
          Th:
            Jefferson
        